124 N.J. Super. 270 (1973)
306 A.2d 466
SALESIAN SOCIETY, PLAINTIFF-APPELLANT,
v.
FORMIGLI CORPORATION, EDWARD REIHL COMPANY, INC. AND WILLIAM REIHL AND EILEEN REIHL WOJTECKI, INDIVIDUALLY AS THE LAST OFFICERS AND DIRECTORS OF EDWARD REIHL COMPANY, INC., A DISSOLVED CORPORATION, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 30, 1973.
Decided June 15, 1973.
*271 Before Judges KOLOVSKY, MATTHEWS and CRAHAY.
Mr. William F. Tuohey argued the cause for appellant (Messrs. Milton, Keane & Brady, attorneys; Mr. Prospero DeBona on the brief).
Mr. Frank R. Cinquina argued the cause for defendants-respondents Reihl and Wojtecki (Messrs. Schwartz and Andolino, attorneys; Mr. Edward R. Schwartz, of counsel).
Mr. John W. Reinman argued the cause for defendant-respondent Formigli Corporation.
PER CURIAM.
Plaintiff appeals from summary judgments entered in favor of defendants in its action for money damages which was grounded in breach of contract, negligence and breach of warranty.
The facts are fully set forth in the opinion of Judge Botter which is reported at 120 N.J. Super. 493 (Law Div. 1972), and need not be repeated. We affirm essentially for the reasons given by Judge Botter and add only that we are not persuaded by plaintiff's argument that the statute is not operative here since the cause of action was grounded in part in breach of warranty and strict liability in tort. The act by its operative terms provides  "no action whether in contract, in tort, or otherwise * * * shall be brought * * * more than ten years after * * * performance * * * construction." We are satisfied then that N.J.S.A. 2A:14-1.1 limits any action encompassed within it regardless of its genesis or label.
Affirmed.